      Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 1 of 10. PageID #: 214




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION




    Drewes Farms Partnership,                       No. 3:19-cv-00434-JZ

                                   Plaintiff,       The Honorable Jack Zouhary
                        v.

    City of Toledo,
                                                    Intervenor-Defendants’ Reply in
                                 Defendant,         Support of Motion to Intervene
                       and

    Lake Erie Ecosystem and
    Toledoans for Safe Water, Inc.,

                      Intervenor-Defendants.




 INTERVENOR-DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO INTERVENE




                                                                                 April 22, 2019


Reply in Support of Motion to Intervene – 1 of 10
         Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 2 of 10. PageID #: 215



                                                          Table of Contents

Procedural Summary........................................................................................................................3

Argument.........................................................................................................................................5

     I. Federal Rule of Civil Procedure 17(b) does not bar Lake Erie Ecosystem from being a
        party in this case because the Toledo City Charter, which is part of the “law of the state,”
        authorizes Lake Erie Ecosystem to be a party in court........................................................5

     II. DFP’s argument that Proposed Intervenors lack standing fails on its face because
         proposed intervenors need not show standing in order to intervene in district court..........6

     III. Proposed Intervenors have interests at stake in this litigation that satisfy the FRCP 24 test
          for intervention by right.......................................................................................................6

     IV. Proposed Intervenors are not adequately represented by existing parties because the City
         may not adequately represent their interests, which is all this rule requires........................8

Certificate of Service.....................................................................................................................10




Reply in Support of Motion to Intervene – 2 of 10
           Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 3 of 10. PageID #: 216



 1          Drewes Farms Partnership (“DFP”) makes four substantive arguments (in ECF No. 16)

 2   against intervention by Lake Erie Ecosystem and Toledoans for Safe Water (“Proposed

 3   Intervenors”) (ECF No. 10). By leave of the Court (ECF No. 18), Proposed Intervenors address

 4   those four arguments in this Reply.

 5          DFP also attempts to paint a narrative that portrays Proposed Intervenors and their

 6   interests as entirely unworthy of consideration by the Court. Proposed Intervenors do not plan to

 7   respond to these “arguments,” particularly in light of the Court’s reminder to counsel on the

 8   importance of civility and professionalism. (Civil Case Management Procedures, ECF No. 4, at

 9   3.) If the Court does wish to explore these issues, then Proposed Intervenors request that the

10   Court also inquire into who is really paying for DFP’s counsel.1

11                                         Procedural Summary

12          This is a lawsuit filed by DFP against the City of Toledo, attempting to overturn a City

13   Charter Amendment (the Lake Erie Bill of Rights or “LEBOR”) that the voters of the City

14   enacted through a popular vote at the ballot in February 2019.

15          LEBOR expands protections for Lake Erie, and DFP claims that these protections harm

16   its business practices as a grain and soy farmer. However, nobody has claimed that DFP – which

17   claims to follow (and voluntarily go beyond) current environmental best practices for phosphorus

18   management – is a significant cause of the cyanobacteria problem in Lake Erie. For example, a

19   recent report by Environmental Working Group and Environmental Law & Policy Center found

20   that 69% of all the phosphorus added to the Maumee River watershed each year comes from

21   factory farms in Ohio, and most of that is from unregulated farms with no permits or

22   environmental oversight. (“Explosion of Unregulated Factory Farms in Maumee Watershed

     1 See Toledo Blade Editorial Board, “BP wasted money fighting LEBOR” (Apr. 14, 2019), at
       https://www.toledoblade.com/opinion/editorials/2019/04/14/wasted-bp-money-lake-erie-bill-
       of-rights-election/stories/20190410118.

     Reply in Support of Motion to Intervene – 3 of 10
           Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 4 of 10. PageID #: 217



 1   Fuels Lake Erie’s Toxic Blooms” interactive map page at https://www.ewg.org/interactive-

 2   maps/2019_maumee/.) Notably, the issue here is unregulated concentrated animal feeding

 3   operations (CAFOs) where animal manure, high in phosphorus, enters the watershed: 78% of

 4   hog manure comes from unregulated farms, 84% of cattle manure comes from unregulated

 5   farms, and overall, more than half of all animal manure comes from farms that are not required

 6   to have permits. Id. The report also found that between 2005 and 2018 there was a 42% increase

 7   in the number of CAFOs in the Maumee Watershed, and “the number of animals in the

 8   watershed more than doubled, from 9 million to 20.4 million.” Id.

 9          The senior attorney for one of the report author organizations identified “the crucial first

10   step [for a solution to the cyanobacteria issue] is to develop a legal limit under the Clean Water

11   Act, called a Total Maximum Daily Load, for the amount of phosphorus allowed to enter Lake

12   Erie, rather than continuing to pursue ineffective voluntary approaches.” (Donald Carr, “Manure

13   From Unregulated Factory Farms Fuels Lake Erie’s Toxic Algae Blooms” (Apr. 9, 2019).2) But

14   Judge James Carr recently ruled that under the Clean Water Act, there is no deadline for

15   establishing a TMDL, as long as the State of Ohio says it is working on it. Envtl. Law & Policy

16   Ctr. v. U.S. E.P.A., Order at 8, on Oct. 3, 2018, (N.D. Ohio, No. 3:17-cv-1514). The Lake Erie

17   Bill of Rights could provide a legal mechanism for requiring the State to establish and follow a

18   phosphorus TMDL in order to prevent the cyanbacteria outbreaks.

19          Thus, not surprisingly, the State of Ohio has also moved to intervene in this case as a

20   proposed Intervenor-Plaintiff, to argue that LEBOR interferes with the State’s trust

21   responsibilities to manage Lake Erie. (ECF No. 13.) Fairly read, LEBOR is an extra layer of

22   environmental protection on top of the federal and state laws already in place. Instead, the State

23   appears to not want LEBOR to potentially interfere with the State of “Ohio’s long-standing,
     2 Available at https://www.ewg.org/agmag/2019/03/manure-unregulated-factory-farms-fuels-
       lake-erie-s-toxic-algae-blooms.

     Reply in Support of Motion to Intervene – 4 of 10
           Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 5 of 10. PageID #: 218



 1   persistent reluctance and, on occasion, refusal, to comply with the CWA.” Envtl. Law & Policy

 2   Ctr. v. U.S. E.P.A., Order at 1, on Oct. 3, 2018, (N.D. Ohio, No. 3:17-cv-1514).

 3          In response to Proposed Intervenors’ Motion to Intervene, the City of Toledo filed a short

 4   response stating substantively that: “Although the City takes issue with several of the unfounded

 5   statements and mischaracterizations in that Motion, the City does not oppose Lake Erie

 6   Ecosystem and Toledoans for Safe Water, Inc.’s Motion to Intervene.” (ECF No. 15, at 1.)

 7   Notably and dispositively here, the City did not argue that it will adequately represent Proposed

 8   Intervenors’ interests in this litigation, meaning intervention is necessary.

 9          DFP responded with substantive opposition, which Proposed Intervenors address below.

10                                                Argument

11   I.    Federal Rule of Civil Procedure 17(b) does not bar Lake Erie Ecosystem from being a
12         party in this case because the Toledo City Charter, which is part of the “law of the
13         state,” authorizes Lake Erie Ecosystem to be a party in court.

14          DFP cites to opinions that did not consider the full text of Federal Rule of Civil Procedure

15   17(b), namely that Rule 17(b) provides that “capacity to sue or be sued . . . for all other parties

16   [not individuals or corporations, is determined] by the law of the state where the court is

17   located.” Courts apply local law, in addition to state law, when considering capacity under “the

18   law of the state where the court is located.” E.g., Gaston v. New York City Dept. of Health Office

19   of Chief Medical Examiner, 432 F. Supp. 2d 321, 329 (S.D.N.Y. 2006) (“Under the New York

20   City Charter, 'all actions and proceedings for the recovery of penalties for the violation of any

21   law shall be brought in the name of the City of New York and not in that of any agency, except

22   where otherwise provided by law.' Thus, the OCME is not a suable entity, and claims against

23   OCME are subject to dismissal.” (citation omitted)).

24          Here, there is a law on point that provides the Lake Erie Ecosystem with the capacity to



     Reply in Support of Motion to Intervene – 5 of 10
           Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 6 of 10. PageID #: 219



 1   sue. The City Charter provides, “The Lake Erie Ecosystem may enforce its rights, and this law’s

 2   prohibitions, through an action prosecuted either by the City of Toledo or a resident or residents

 3   of the City in the Lucas County Court of Common Pleas, General Division. Such court action

 4   shall be brought in the name of the Lake Erie Ecosystem as the real party in interest.” (ECF No.

 5   1-1 (LEBOR § 3(d)). This is the relevant law for determining whether Lake Erie Ecosystem has

 6   capacity under Rule 17(b), and it clearly confers capacity on an ecosystem to defend its rights.

 7          DFP cites to one case for its argument to the contrary, but that case does not address the

 8   question of whether a City Charter is part of “the law of the state” for Rule 17. (ECF No. 16, at 4

 9   (citing Plate v. Johnson, 339 F. Supp. 3d 759, 766 (N.D. Ohio 2018)).) The order in Plate (along

10   with Judge Carr’s related July 25, 2018 order) address Rule 17 in the context of estate

11   administrators and Ohio statutes, and are simply not on point.

12          The Federal Rules of Civil Procedure do not bar Lake Erie Ecosystem's participation.

13   II.   DFP’s argument that Proposed Intervenors lack standing fails on its face because
14         proposed intervenors need not show standing in order to intervene in district court.

15          “An intervenor need not have the same standing necessary to initiate a lawsuit in order to

16   intervene in an existing district court suit where the plaintiff has standing.” Associated Builders

17   & Contractors v. Perry, 16 F.3d 688, 690 (6th Cir. 1994) (citing Trbovich v. United Mine Workers,

18   404 U.S. 528, 536-39 (1972)); see also King v. Governor of the State of New Jersey, 767 F.3d

19   216, 245-46 (3d Cir. 2014), cert. denied sub nom. King v. Christie, 135 S. Ct. 2048 (2015)

20   (discussing the merits for this rule, held by the majority of Circuit Courts). That settles the issue

21   for our purposes here: standing is simply not an issue for intervenors in district court.

22   III. Proposed Intervenors have interests at stake in this litigation that satisfy the FRCP 24
23        test for intervention by right.

24          DFP attempts to minimize Lake Erie Ecosystem and Toledoans for Safe Water’s interests,



     Reply in Support of Motion to Intervene – 6 of 10
           Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 7 of 10. PageID #: 220



 1   and asks the Court to unduly raise the bar for intervention interests.

 2          First, Lake Erie Ecosystem’s very legal existence is at stake in this case. DFP makes it

 3   very clear that it is unable to conceive of the Lake having rights, instead clinging to the argument

 4   that the State of Ohio has all the interest in Lake Erie, since the State is the public trustee. (ECF

 5   No. 16, at 9.) Indeed, this argument underscores the Plaintiff’s view that the Lake can only be

 6   property (held by the State as trustee), and could not have rights itself. But the Toledo City

 7   Charter now says otherwise, and the Lake should be able to defend those rights in this Court.

 8          The founders of Toledoans for Safe Water did not only draft and petition for the Lake Erie

 9   Bill of Rights, but its members are among the potential plaintiff class who now have the legal

10   power to enforce their rights recognized under LEBOR. LEBOR § 3(b) provides “The City of

11   Toledo, or any resident of the City, may enforce the rights and prohibitions of this law through an

12   action brought in the Lucas County Court of Common Pleas, General Division” (emphasis

13   added). Thus, the intervention here is not analogous to cases where the intervenors seek to

14   merely have the government prosecute or defend the government’s own interests the way the

15   intervenors want, like Coal. Defend Affirmative Action v. Granholm, 501 F.3d 775 (6th Cir.

16   2007). Instead, here, Proposed Intervenors are fighting for the validity of a law that they

17   themselves can choose to enforce, regardless of the City’s prosecutorial discretion.

18          This distinction is critical. The Sixth Circuit’s holding in Coalition to Defend Affirmative

19   Action relied on Northland Family Planning, which had “held that an organization involved in

20   the process leading to the adoption of a challenged law, does not have a substantial legal interest

21   in the subject matter of a lawsuit challenging the legality of that already-enacted law, unless the

22   challenged law regulates the organization or its members.” Id. at 781 (emphasis added)

23   (describing the holding in Northland Family Planning Clinic, Inc. v. Cox, 487 F.3d 323 (6th Cir.

24   2007)). Lake Erie Ecosystem and Toledoans for Safe Water fit into that exception clause, as they

     Reply in Support of Motion to Intervene – 7 of 10
           Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 8 of 10. PageID #: 221



 1   are seeking to intervene here to defend their own rights that are recognized through LEBOR.

 2          “Rule 24 is broadly construed in favor of potential intervenors.” Purnell v. City of Akron,

 3   925 F.2d 941, 950 (6th Cir. 1991) (citations omitted). “This circuit has opted for a rather

 4   expansive notion of the interest sufficient to invoke intervention of right.” Michigan State

 5   AFL- CIO v. Miller, 103 F.3d 1240 (6th Cir. 1997) (citations omitted).

 6   IV.   Proposed Intervenors are not adequately represented by existing parties because the
 7         City may not adequately represent their interests, which is all this rule requires.

 8          The test for whether the proposed intervenor's interests are already adequately

 9   represented “is satisfied if the applicant shows that representation of his interest ‘may be’

10   inadequate; and the burden of making that showing should be treated as minimal.” Trbovich v.

11   United Mine Workers, 404 U.S. 528, 538 n.10 (1972) (citation omitted); see also Kleissler v. U.S.

12   Forest Serv., 157 F.3d 964, 972 (3d Cir. 1998); Utah Ass'n of Counties v. Clinton, 255 F.3d 1246,

13   1254 (10th Cir. 2001) (“The possibility that the interests of the applicant and the parties may

14   diverge ‘need not be great’ in order to satisfy the minimal burden.” (citation omitted)).

15          Here, by not opposing Proposed Intervenors’ assertion that the City does not adequately

16   represent Proposed Intervenors’ interests, the City of Toledo implicitly concedes that it does not

17   adequately represent these interests for purposes of this Intervention Motion under FRCP 24.

18   (See ECF No. 15.)

19          The City did not support enacting the Lake Erie Bill of Rights, and the City’s Mayor

20   allocated City resources to oppose the measure. (Intervention Memo at 11, ECF No. 10-1.)

21          This is sufficient to show that the City “may” not adequately represent Proposed

22   Intervenors’ interests, which is all that is required under U.S. Supreme Court interpretation of

23   this element of the intervention by right test. And the fact that the City does not even pretend that

24   it will adequately represent such interests seals it.


     Reply in Support of Motion to Intervene – 8 of 10
      Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 9 of 10. PageID #: 222



Respectfully submitted this Twenty-Second Day of April, 2019.


                     /s/ Terry J. Lodge
                     Terry J. Lodge, Esq. (S.Ct. #0029271)
                     316 N. Michigan St., Suite 520
                     Toledo, OH 43604-5627
                     Phone (419) 205-7084
                     tjlodge50@yahoo.com
                     lodgelaw@yahoo.com


                     /s/ Lindsey Schromen-Wawrin
                     Lindsey Schromen-Wawrin (WSBA #46352)
                     Shearwater Law PLLC
                     306 West Third Street
                     Port Angeles, WA 98362
                     Phone (360) 406-4321
                     Fax (360) 752-5767
                     lindsey@ShearwaterLaw.com


                     Attorneys for Intervenor-Defendants
                     Lake Erie Ecosystem and Toledoans for Safe Water, Inc.




Reply in Support of Motion to Intervene – 9 of 10
         Case: 3:19-cv-00434-JZ Doc #: 20 Filed: 04/22/19 10 of 10. PageID #: 223




1                                         Certificate of Service

2          I certify that I electronically filed this document with the Clerk of the Court for the

3   United States District Court for the Northern District of Ohio by using the Court's CM/ECF

4   system on April 22, 2019.

5          The other parties are Filing Users and are served electronically by the Notice of Docket

6   Activity.




           Dated: April 22, 2019


                          /s/ Lindsey Schromen-Wawrin
                          Lindsey Schromen-Wawrin (WSBA #46352)
                          Shearwater Law PLLC
                          306 West Third Street
                          Port Angeles, WA 98362
                          Phone (360) 406-4321
                          Fax (360) 752-5767
                          lindsey@ShearwaterLaw.com


                          Attorney for Intervenor-Defendants
                          Lake Erie Ecosystem and Toledoans for Safe Water, Inc.




    Reply in Support of Motion to Intervene – 10 of 10
